Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 24, 2022

                                        No. 04-21-00579-CR

                          EX PARTE ERIC URIEL SIFUENTES, et al,

                    From the 63rd Judicial District Court, Kinney County, Texas
                                       Trial Court No. 5135
                                 Roland Andrade, Judge Presiding


                                           ORDER
Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        We withdraw that portion of our January 21, 2022 order in this case setting the
submission date of January 28, 2022 and order the case submitted on briefs on January 24, 2022
before the same panel.

           It is so ORDERED January 24, 2022.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT